Citation Nr: 0121163	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1998 RO decision which denied service connection 
for PTSD and dysthymia.  The veteran was notified of this 
decision in November 1998.  A notice of disagreement was 
received in November 1998, and the veteran appealed both 
determinations.  The statement of the case was issued in 
December 1998, and a substantive appeal addressing this issue 
was received in January 1999.  In February 2000, the Board 
denied service connection for PTSD and dysthymia on the basis 
that the claims were not well grounded.

In a December 2000 motion to the United States Court of 
Appeals for Veterans Claims (Court), the VA Secretary 
requested that the February 2000 Board decision be vacated 
and the issues remanded; a February 2001 Court order granted 
the motion.  The case was subsequently returned to the Board, 
and in May 2001 the veteran's representative indicated that 
he had nothing additional to submit.
 

REMAND

The veteran served on active duty from October 1968 to 
September 1970, including service in Vietnam.  His DD Form 
214 reflects that his primary military occupational specialty 
(MOS) was that of a military policeman.  The veteran claims 
that he has PTSD due to various traumatic incidents in 
service, and that he has dysthymia related to service.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  

In a December 2000 motion, the VA Secretary requested that 
the February 2000 Board decision be vacated and the issues 
remanded in order for the Board to readjudicate this case 
with consideration of the VCAA.  A February 2001 Court order 
granted the motion.  In light of the changes in the law made 
by the VCAA, the Board finds that a remand is required in 
this case to comply with the duty to assist. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2000).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran's DD Form 214 (the only service personnel record 
in the claims folder) does not indicate that he engaged in 
combat.  If he did not engage in combat, his statements are 
inadequate to prove the occurrence of a stressor in service, 
and such stressors must be established by official service 
records or other credible supporting evidence.  Id.; Gaines 
v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
Board notes that in January 1999, the RO submitted the 
veteran's claimed in-service stressors to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  It appears that no response was received from 
the USASCRUR.  The Board finds that the RO should make 
another attempt to verify the veteran's claimed stressors.  
The RO should also attempt to obtain the veteran's service 
personnel records by contacting the National Personnel 
Records Center (NPRC).  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Upon review of the claims file, the Board notes that there is 
no medical evidence of a diagnosis of PTSD, and that there is 
no evidence linking current dysthymia with service.  The 
veteran is advised that he may submit pertinent medical 
evidence or lay statements.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103).  If the veteran submits medical evidence 
of current PTSD or submits evidence linking current dysthymia 
with service, the RO should schedule the veteran for a VA 
psychiatric examination to determine the etiology of such 
disorders.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

3.  The RO should contact the NPRC, and 
attempt to obtain a copy of the veteran's 
relevant personnel records, including his 
DA Form 20.  Such should be associated 
with the claims file.

4.  The RO should forward the veteran's 
statements of alleged stressors (along 
with copies of his service personnel 
records and any other records relevant to 
the PTSD claim) to the USASCRUR, and 
request that the USASCRUR investigate and 
attempt to verify the alleged stressors.

5.  If the veteran submits medical 
evidence of current PTSD or submits 
evidence linking current dysthymia with 
service, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the etiology of such 
disorders. 

The examiner should note all current 
psychiatric disorders.  In particular, 
the examiner should determine whether it 
is at least as likely as not (50/50) that 
any current PTSD is related to verified 
in-service stressors, and whether it is 
at least as likely as not (50/50) that 
dysthymia had its onset during service or 
is otherwise related to service.

The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should indicate that 
such has been done.

6.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claims for service 
connection for PTSD and dysthymia.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




